*987
ORDER

PER CURIAM.
AND NOW, this 8th day of July, 2014, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Commonwealth Court commit an error of law when it determined that a Section 108 post-enactment notice, which was facially deficient, served as a shield against Petitionerfs’] claim that the underlying Zoning and SALDO Ordinances were defective and rendered moot all procedural challenges regarding the adoption of the ordinances?
The matter will be submitted on briefs.